Citation Nr: 0409431	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-07 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a pulmonary disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 28, 1959 to 
September 10, 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which determined that new and material 
evidence sufficient to reopen the veteran's previously denied 
claim for service connection for a pulmonary disorder had not 
been received, and denied his claim for this benefit.  The 
veteran filed a timely appeal to this adverse determination. 

In a November 2003 decision, the Board reopened the veteran's 
claim on the basis that new and material evidence had been 
received, and then remanded the claim to the RO for 
additional development.  The requested development has been 
completed and the case is ready for final appellate review. 

This case has been advanced on the docket due to the terminal 
illness of the veteran.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900 (2003).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate the claim, and has obtained and fully developed 
all evidence necessary for an equitable disposition of the 
claim.

2.  The competent (clinical) evidence of record establishes 
that a pulmonary disability, currently diagnosed as reactive 
airway disease, had its onset in active service in 1959.  


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, a 
pulmonary disability, currently diagnosed as reactive airway 
disease, was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  VA has a duty to notify a claimant of 
all information and evidence necessary to substantiate and 
complete a claim for VA benefits, as well as the development 
responsibilities of the claimant and of VA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002).  VA also has a duty to assist 
claimants in obtaining evidence necessary to substantiate 
their claims.  See 38 U.S.C.A. § 5103A (West 2002).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The United 
States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  However, in light of the favorable 
determination contained herein, further development with 
regard to VA's duty to notify and assist in the development 
of the evidence would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

Factual Background

The veteran contends, in essence, that he did not have any 
breathing problems prior to service, that he developed 
bronchitis after being exposed to nerve gas during basic 
training, that he was hospitalized in September 1959 at the 
United States Army Hospital in Fort Jackson, South Carolina, 
and that he received a medical discharge. 

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, reflects that the veteran 
served with the United States Army from July to September 
1959, and that he was discharged because of a physical 
disability, which had existed prior to service.  The nature 
of the disability was not reported.

The veteran's service medical records associated with his 
duty in the United States Army are unavailable and are 
presumed to have been destroyed in a fire at the National 
Personnel Records Center in 1973.  Of record, however, are 
morning reports, dated in August and September 1959, from the 
United States Army Hospital at Fort Jackson, South Carolina, 
reflecting that the appellant was admitted to that facility 
on September 3, 1959 and that he was discharged on September 
9, 1959 because of a physical disability, but a diagnosis was 
not provided.  The Board notes that the veteran also 
submitted copies of the aforementioned typed morning reports 
with a handwritten annotation consisting of a single asterisk 
next to his name, and two asterisks placed next to the name 
of another service mate.  At the bottom of the form, a 
handwritten annotation had been made, with the words 
"disease" after the single asterisk, and "injury" after 
the double asterisks.

Numerous VA outpatient, examination reports and opinions, 
dating from November 1997 to September 2003 are of record.  
VA respiratory and neurology examination reports, dated in 
November 1997, reflect that the veteran reported a history 
with respect to his pulmonary disability, which is consistent 
with that previously reported in this decision.  After an 
examination of the veteran, diagnoses of respiratory 
disorder-clinically active airway disease and reactive airway 
disease secondary to exposure to gas chamber drills during 
basic training were recorded, respectively. 

In February 2000, the RO received several letters written by 
family members and friends of the veteran reflecting that he 
did not have any breathing problems prior to service and that 
he was physically active.  They indicated that after his 
discharge from service, he had trouble performing the 
simplest of tasks, such as mowing the lawn.  

In opinions, dated in October 2000 and April 2001, the 
veteran's VA treating  physician indicated that the appellant 
had reported a history of having been exposed to gas during 
basic training and that he was subsequently hospitalized for 
bronchitis in South Carolina for seven days.  It was the VA 
treating physician's opinion that it was likely that the 
veteran's current problems with shortness of breath were 
linked to the service in the Army, specifically the exposure 
to gas resulting in a seven-day hospital stay in 1959.  

When examined by VA in November 2001, the examiner reported 
that he had reviewed the veteran's entire claims file.  The 
veteran reported a history with respect to his pulmonary 
disability, which is consistent with that previously reported 
in this decision.  After a physical evaluation of the 
veteran, the examiner concluded that a pulmonary diagnosis of 
the veteran was unknown, particularly reactive airway 
disease, because the veteran failed to perform a pulmonary 
function test (the veteran claimed that it made his eyes 
bleed).  The examiner further opined that if the veteran had 
bronchitis in service, it was unlikely that one episode would 
have had a significant impact on the ultimate course of his 
disease.  The examiner further expounded that if the veteran 
had asthmatic predisposition prior to service, then it was 
quite conceivable that it could be acutely exacerbated by 
exposure to irritants, especially tear gas which was known to 
cause laryngotracheitis and higher levels of exposure in 
confined spaces which could cause a reactive airway 
dysfunction syndrome with a cough and shortness of breath 
which could persist for weeks (not years) after exposure.  

The VA examiner in November 2001 indicated that if the 
veteran had had an asthmatic disposition, then the natural 
history would be that, from time to time, on account of 
irritants or perhaps for no discernible reason, he would have 
exacerbations, but a single episode of any irritant exposure 
probably would not have caused permanent aggravation.  
Indeed, the examiner noted that the veteran reported that his 
symptoms improved for several months after discharge and only 
increased in recent years.  Overall, the examiner opined that 
the exposure to presumed tear gas was more likely not to have 
caused permanent pulmonary damage than to have caused it and 
more likely than not did not aggravate a pre-existing lung 
disability.  

In a May 2002 letter to the veteran, the veteran's VA 
treating physician indicated that he had treated the veteran 
for his reactive airway disease and other conditions over the 
previous couple of years.  He reported that he had advised 
against the veteran undergoing a pulmonary function test 
because it might have caused his eyes to bleed and that with 
his extreme decrease in vision, it was not medically best for 
the appellant.  In conclusion, it was his opinion that it was 
likely that the veteran's respiratory difficulties were 
caused in part by the exposure to the gasses during training 
exercises while in the service.  

VA outpatient reports, dating from December 1997 to September 
2003, include a diagnosis of reactive lung disease in August 
2001.  These reports do not contain an opinion which 
establishes an etiological link between the veteran's alleged 
exposure to gas during service and his current pulmonary 
disability, diagnosed as reactive lung disease. 

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection also may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  Every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).  

In this case, the veteran's service medical records, to 
include the service entrance examination report are not 
contained in the claims file.  The Board notes that 
especially where service medical records have been lost or 
destroyed, the Board's obligation to explain its findings and 
conclusions is heightened."  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board undertakes its decision with this 
in mind.  Of record, however, are morning reports, dated in 
August and September 1959 from the United States Army 
Hospital in Fort Jackson, South Carolina, post-service VA 
treatment and examination reports, all of which do not 
demonstrate by clear and unmistakable evidence that the 
veteran had a pulmonary disability prior to service.  Thus, 
the Board finds that clear and unmistakable evidence has not 
been shown in order to rebut the presumption of soundness and 
that the veteran is presumed sound at service entrance.  38 
C.F.R. § 3.306 (2003).  As noted above, in order to rebut the 
presumption of soundness, the Board must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03.  Thus, the question 
becomes whether service connection for a pulmonary disability 
is warranted.  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).  While the 
evidence of record does not document actual exposure to a gas 
in service, the veteran is competent to recall an event of 
exposure to an irritant substance.  Further, training with 
the use of a gas/protective mask and exposure to a pulmonary-
irritant substance are consistent with the circumstances of 
the veteran's basic training.  

The Board notes that upon a review of the appellant's claims 
file, there is competent (clinical) evidence in support of, 
and against, the veteran's claim.  In support of the 
veteran's claims, are morning reports reflecting 
hospitalization at Fort Jackson, South Carolina in 1959, 
albeit for an unspecified disorder, which are consistent with 
the reported medical history.  Also in support of the claim 
are opinions from the veteran's VA treating physician, who 
opined that, after observing the veteran for the previous 
couple of years, it was likely that his current pulmonary 
problems, diagnosed as reactive airway disease, were linked 
to his exposure to gas during his service in the United 
States Army.  However, the medical evidence against the 
veteran's claim includes a November 2001 VA examiner, who 
opined that the veteran's exposure to gas was more likely not 
to have caused permanent pulmonary damage than to have caused 
it, and more likely than not did not aggravate a pre-existing 
lung disability.  While the November 2001 VA examiner 
indicated that he had read the entire claims file, no where 
in his opinion does he discuss the morning report of the 1959 
in-service hospitalization, nor the opinions of the veteran's 
treating physician, which are in support of the veteran's 
claim.  Overall, the Board finds that the evidence for and 
against the appellant's claim is in a state of relative 
equipoise. With reasonable doubt resolved in the appellant's 
favor, the Board therefore concludes that entitlement to 
service connection for a pulmonary disorder, currently 
diagnosed as reactive airway disease, is warranted.




ORDER

Entitlement to service connection for a pulmonary disability, 
currently diagnosed as reactive airway disease, is granted. 



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



